Citation Nr: 1505428	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for varicocele, left scrotal area, with epididymitis and groin strain, status post left orchiectomy (left scrotal area disability).

2.  Entitlement to an evaluation in excess of 10 percent for scar, residual of varicocele, left scrotal area, with epididymitis and groin strain, status post left orchiectomy.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Initially, the Veteran requested a temporary total evaluation following his May 2010 left orchiectomy.  See June 2010 claim.  In a June 2010 rating decision, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence effective from May 10, 2010 to July 1, 2010.  The Veteran also expressed disagreement with the initial duration of this evaluation in the November 2010 notice of disagreement; he indicated that the recovery time suggested by his treatment provider was three months.  In a June 2011 rating decision, the RO extended the temporary total evaluation through September 30, 2010 based on statements from the Veteran's fee-based providers, with a 10 percent evaluation assigned thereafter.  Based on the foregoing, the Board finds that the issue of an extension of the temporary total evaluation is no longer in appellate status, and no further consideration is necessary.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in November 2014.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including the January 2014 VA examination report and additional VA treatment records, as well as the Board hearing transcript.  On remand, the agency of original jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claims on appeal.

The issues of entitlement to an increased evaluation for the service-connected adjustment disorder with mixed anxiety and depressed mood associated with the left scrotal area disability and entitlement to service connection for nerve damage of the groin and peripheral neuropathy of the bilateral lower extremities as secondary to the service-connected left scrotal area disability have been raised by the record but have not been adjudicated by the AOJ.  See, e.g., April 2014 and November 2014 written submissions; September 2014 report of general information.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an additional VA examination.  During the November 2014 Board hearing, the Veteran reported that his treatment providers indicated that his urinary problems were due to his service-connected left scrotal area disability, and that he may now have nerve damage due to the multiple surgical procedures on his left scrotal area.  See Bd. Hrg. Tr. at 10, 14-15. 

The most recent VA examination was in January 2014.  This examination was provided in connection with the claim of service connection for the right scrotal area.  On review, it appears that this examination report does not fully address the rating criteria necessary for evaluating the left scrotal area disability and all potential residuals, including the current severity of any related surgical scars; a new examination would be helpful in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for these disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

A specific request should be made for any additional treatment the Veteran received from his fee-based treatment provider(s).  In this regard, although letters from the Veteran's treatment providers regarding the May 2010 left orchiectomy surgery are of record, it does not appear that the actual records from the procedure or any immediate post-operative care from Shands Hospital are contained in the claims file.  These should be obtained.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected varicocele, left scrotal area, with epididymitis and groin strain, status post left orchiectomy and related scars.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic claims files, or in the alternative, copies of all pertinent records in the electronic claims files, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the left scrotal area disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The examiner must indicate whether the right testis is absent or nonfunctioning.

In addition, the examiner must identify and describe any residuals of the service-connected left scrotal area disability, including any surgical scars, neurological impairment (see, e.g., January 2014 and April 2014 VA treatment records), and urinary problems, and provide the necessary findings in accordance with the appropriate Disability Benefits Questionnaire worksheets.  If the examiner deems other additional examinations are warranted by a different examiner, such shall be ordered.

The Veteran is separately service connected for erectile dysfunction and anxiety disorder with mixed anxiety and depressed mood, both associated with the left scrotal area disability.  These need not be addressed.

If the examiner is unable to distinguish between the symptoms associated with a service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated based on review of the entire VBMS and Virtual VA electronic claims files.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

